Citation Nr: 0610886	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-22 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
rectum.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1951 to October 
1954, from September 1955 to September 1957, from June 1962 
to May 1966, and from March 1972 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that rating decision the RO denied the veteran's claim for 
entitlement to service connection for adenocarcinoma of the 
rectum.    

In May 2005, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of this hearing is of 
record.  


FINDINGS OF FACT

1. The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2. Adenocarcinoma of the rectum was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is adenocarcinoma of the rectum otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSION OF LAW

Adenocarcinoma of the rectum was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the United States Court of Appeals for Veterans 
Claims (Court's) decision in Pelegrini.  In essence, and as 
pertinent herein, the General Counsel endorsed the notice 
requirements noted above, and held that, to comply with VCAA 
requirements, the Board must ensure that complying notice is 
provided unless the Board makes findings regarding the 
completeness of the record or as to other facts that would 
permit [a conclusion] that the notice error was harmless, 
including an enumeration of all evidence now missing from the 
record that must be a part of the record for the claimant to 
prevail on the claim.  See VAOPGCPREC 7-2004 (July 16, 2004). 

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

In this case, in May 2003 and February 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as the April 2004 statement 
of the case (SOC), and May 2005 supplemental statement of the 
case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports, hospitalization reports and examination reports, and 
the veteran's testimony at his May 2005 Board hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file that consists of: his multiple contentions, 
including those raised at the May 2005 Board hearing; his 
service medical and personnel records; VA medical records; 
and a VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. §  
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation

The veteran is claiming service connection for his 
adenocarcinoma of the rectum as secondary to his exposure to 
herbicides while stationed in Vietnam.  A January 1971 
service personnel record reveals that the veteran was 
stationed in Da Nang, Vietnam for fifteen days in January or 
February of 1970.  

Effective December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 
201(c), revised 38 U.S.C.A. § 1116 to establish a presumption 
that certain veterans were exposed to herbicides.  Veterans 
who served in Vietnam between January 9, 1962, and May 7, 
1975, are now presumed to have been exposed to herbicides in 
the absence of an affirmative showing to the contrary.

The veteran served in Vietnam during the time period 
specified in the December 27, 2001, revision of the statute 
and is therefore presumed to have been exposed to herbicides, 
including Agent Orange, regardless of the circumstances of 
his service. However, the beneficial effect of the new law is 
limited to the removal of the need to prove herbicide 
exposure.  Even when herbicide exposure is conceded, there 
remains the need to establish a medical nexus between such 
exposure and the disease for which service connection is 
claimed.

The veteran's service medical records do not show any 
treatment or diagnosis of adenocarcinoma of the rectum or 
colon cancer.  Further, the veteran's June 1975 service exam 
revealed that that his anus and rectum were clinically 
evaluated as normal.  In his contemporaneous medical history, 
the veteran denied any problems with intestinal trouble or 
rectal disease.

The first post service medical record with respect to colon 
cancer is in December 2002, over 22 years after discharge 
from active service.  VA treatment records show that in 
December 2002 the veteran complained of noticing blood in his 
stool for about one and a half years.  Subsequent VA 
outpatient treatment records reveal complaints of severe 
abdominal pain and rectal bleeding.  Results of a January 
2003 biopsy diagnosed the veteran's symptoms as 
adenocarcinoma.  In February 2003 the veteran underwent an 
abdominoperineal resection and permanent colostomy for colon 
cancer.  Post-surgery an examination revealed that the 
veteran did not have rectal cancer and the examining 
physician advised the veteran to have follow up 
chemoradiation, which the veteran refused.  A July 2003 VA 
examiner diagnosed the veteran's symptoms as adenocarcinoma 
of the rectum, operated.  

Service records show that the veteran served in Vietnam 
during the applicable time period and is therefore presumed 
to have been exposed to herbicide agents. 38 U.S.C.A. 
§ 1116(f).  Significantly, however, the veteran does not have 
one of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  

Although, in his oral and written statements in support of 
his claim, the veteran characterized his adenocarcinoma of 
the rectum as colon cancer, and as a soft tissue cancer 
similar to soft tissue sarcoma, there is no objective and 
competent medical evidence of record demonstrating that 
adenocarcinoma of the rectum is a soft tissue sarcoma, that 
is, there is no evidence to show that these two cancers are 
the same.  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

The Board also notes that the veteran's adenocarcinoma of the 
rectum was not shown within the presumptive 1-year period set 
forth in 38 C.F.R. §§ 3.307 and 3.309.  Rather, there is a 
gap of over 22 years between his separation from service and 
the initial diagnosis of adenocarcinoma of the rectum, and 
this lapse in time runs counter to his contention that 
currently diagnosed adenocarcinoma of the rectum is 
etiologically related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors in the analysis of a service 
connection claim).  

There is no medical evidence indicating that the veteran's 
adenocarcinoma of the rectum was incurred in or aggravated by 
service or first manifest within one year thereafter.  
Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his May 2005 
hearing testimony.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

With no objective medical evidence of adenocarcinoma of the 
rectum in service or for more than 20 years after discharge 
from service, and no competent medical evidence of record 
suggesting a link between the veteran's currently diagnosed 
disease and his active duty service, to include exposure to 
herbicides, there is no basis for awarding service connection 
for adenocarcinoma of the rectum either on a direct basis or 
under the one-year presumption for chronic diseases.

The Board sympathizes with the veteran and recognizes and 
appreciates his service in Vietnam, and we concede his 
exposure to herbicides as a part of such service, and 
understand fully his contentions.  However, for the reasons 
outlined above, the Board finds that the preponderance of 
evidence is against the veteran's claim. 

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection adenocarcinoma of the rectum must be denied.

Accordingly, as it has not been shown that the veteran's 
adenocarcinoma of the rectum is related to service or any 
incident thereof, or to exposure to Agent Orange, service 
connection for adenocarcinoma of the rectum must be denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The Board emphasizes that the 
veteran's veracity is not in issue here; his sincerity is 
clear, but the determination in this case is a medical one 
that must be based upon the professional evidence of record, 
rather than lay opinion.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.



ORDER


Service connection for adenocarcinoma of the rectum is 
denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


